***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                         IN RE ATHENA C.*
                             (AC 40809)
                        Keller, Bright and Norcott, Js.

                                    Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to his minor daughter,
    A. Held:
1. The respondent father could not prevail on his claim that the trial court
    improperly determined that the termination of his parental rights was
    in the best interest of A based on its comparison of the relationship
    that A’s foster parents had with A and the stability of their home with
    that of A’s biological parents: the trial court, which first found by clear
    and convincing evidence that the adjudicative ground for termination
    was met before making its dispositional finding, was statutorily required
    in the dispositional phase to consider A’s bond with her foster parents
    because of the extended time she had spent in their care, and it made
    no reference to the relative comfort of A’s putative home, nor did it
    compare the parenting abilities or level of care received by A from the
    father and the foster parents; moreover, the trial court did not improperly
    make a determination as to a permanent placement for A but, instead,
    left the issue as to the appropriate custodian or adoptive parent to be
    resolved at a later date, the court’s decision terminating the father’s
    parental rights was based on a consideration of the statutory (§ 17a-112
    [k]) factors, and the court did nothing more than what it was statutorily
    required to do by noting the bond between A and her foster parents.
2. The trial court did not abuse its discretion in declining to transfer guardian-
    ship of A to her maternal grandmother as an alternative to terminating
    the respondent father’s parental rights; even though a review of the
    record revealed that A had a close bond with her grandmother, the trial
    court also had evidence before it that A was emotionally attached to
    her foster parents such that she regarded them as her psychological
    parents and that removing A from their care might have posed a serious
    health risk to her, and the court did not ignore A’s close relationship
    with her grandmother or certain past deficiencies of the foster parents
    but, rather, considered all the evidence, and it properly relied on the
    relationship between A and her foster parents to decide whether immedi-
    ately transferring guardianship to A’s grandmother would be in A’s
    best interest.
          Argued January 29—officially released April 30, 2018**

                              Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New Britain, Juvenile
Matters, and tried to the court, Hon. Henry S. Cohn,
judge trial referee; judgment terminating the respon-
dents’ parental rights, from which the respondent father
appealed to this court; thereafter, the court issued an
articulation of its decision. Affirmed.
   David J. Reich, for the appellant (respondent father).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   NORCOTT, J. The respondent father appeals from
the judgment of the trial court terminating his parental
rights with respect to his minor child, Athena C. The
respondent claims that the trial court improperly (1)
determined that the termination of his parental rights
was in the child’s best interest; and (2) denied his
motion to transfer guardianship of the child to the
child’s maternal grandmother (grandmother).1 We
affirm the judgment of the trial court.
   The following relevant facts were found by the court
or are otherwise undisputed. On October 30, 2015, the
petitioner, the Commissioner of Children and Families
(petitioner), filed coterminous petitions of neglect and
termination of the respondent’s and the mother’s paren-
tal rights to their child.2 Subsequently, the petitioner
also filed a motion to review and approve the perma-
nency plan of termination of parental rights and adop-
tion. By way of background, the Department of Children
and Families (department) became involved with the
family due to incidents of domestic violence and the
mother’s serious recurrent substance abuse. The
department had twice obtained temporary custody of
the child and placed her with her current foster parents.
On both occasions, the grandmother declined to take
care of the child due to age and health issues. At the
time of the second placement, the child already was
staying with the foster parents under an informal
arrangement and the grandmother suggested to the
department that the child remain in their care. At the
time of disposition, the child was four years old and
had been living with the foster parents for more than
two years.
   On July 19, 2016, the mother filed a motion for trans-
fer of guardianship of the child to the grandmother,
which was adopted by the respondent. The mother then
sought to consolidate this motion with the coterminous
petitions. Thereafter, the trial court consolidated the
above matters and heard argument over the course of
a five day trial. The court heard testimony from various
witnesses, including the grandmother, the foster
mother, the court-appointed psychologist, Derek Frank-
lin, and an independent psychologist, Bruce Freedman,
who had been retained by the mother. On July 25, 2017,
the court, Hon. Henry S. Cohn, judge trial referee, in
an oral decision, adjudicated the child neglected on
the ground that she had been denied proper care and
attention and permitted to live under conditions injuri-
ous to her well-being. In the same decision, the court
terminated the parental rights of the respondent and the
mother on the ground that they had failed to rehabilitate
within a reasonable time, and denied the mother’s
motion to transfer guardianship. This appeal followed.
  After hearing argument, this court, sua sponte, issued
an order for articulation and supplemental briefing. Spe-
cifically, we ordered the court to ‘‘please articulate what
other facts [it] found, besides the existence of the bond
between the child and her foster parents, to support
its determination that termination of parental rights
was in the child’s best interest and its denial of the
motion to transfer guardianship to the maternal grand-
mother.’’ The trial court thereafter filed an articulation
with this court, which states in relevant part: ‘‘In
determining that terminating the respondent parents’
parental rights is in [the child’s] best interest, the court
has considered various factors, including her interest
in sustained growth, development, well-being, and in
the continuity and stability of her environment . . .
her age and needs; the length and nature of her stay in
foster care; the contact and lack thereof that she has
had with her father and mother; the potential benefit
or detriment of her retaining a connection with her
biological parents; [and] her genetic bond to each birth
parent . . . and the seven statutory factors and the
court’s finding thereon. The court has also balanced
[the] child’s intrinsic need for stability and permanency
against the potential benefit of maintaining a connec-
tion with her biological parents. . . . In consideration
of all these factors and after weighing all of the evi-
dence, the court found that clear and convincing evi-
dence established that it was in the best interests of
[the] child to terminate the parental rights of both
respondent parents.’’ (Citations omitted; internal quota-
tion marks omitted.) In light of the trial court’s articula-
tion, the parties provided supplemental briefing.
Additional facts will be set forth as necessary.
                             I
  The respondent first claims that the trial court
improperly determined that the termination of his
parental rights was in the best interest of the child.
Specifically, the respondent argues that the court, in
basing its dispositional finding on the child’s bond with
the foster parents and the extended duration for which
she had lived with them, essentially engaged in an
improper comparison of the ‘‘foster parents’ relation-
ship with the child and the stability of their home with
that of the biological parents.’’ In making this argument,
the respondent relies on In re Paul M., 154 Conn. App.
488, 107 A.3d 552 (2014), where this court observed
that it is ‘‘improper for a termination of parental rights
to be grounded on a finding that a child’s prospective
foster or adoptive home will be ‘better’ than life with
one or more biological parent.’’ Id., 505. The respondent
acknowledges that our observation in In re Paul M.
addresses a comparison of material advantages
between the homes of foster and biological parents.
He argues, however, that the trial court’s reasoning
amounted to a comparison of ‘‘relative abilities to care
for the child’’ and that ‘‘[s]uch a comparison is just as
damaging as comparing material advantage because it
would also tend to prejudice the court to look at the
advantages of the adoptive placement rather than the
statutory grounds.’’
   In his supplemental brief, the respondent also argues
that the ‘‘statutory finding regarding the positive bond
that the child has with the foster parents should . . .
not be used to support a termination.’’ Rather, it ‘‘should
only be used as a factor in finding that it would not be
in the child’s best interest to terminate . . . parental
rights.’’ (Emphasis omitted.) Finally, the respondent
argues that the court’s reliance on the child’s bond with
the foster parents constituted an improper consider-
ation, at the dispositional phase of the termination pro-
ceeding, of where the child should reside
posttermination.3
  We disagree that the trial court’s consideration of the
child’s bond with the foster parents was improper, or
that it led to an improper determination of where the
child would reside. We also disagree with the respon-
dent’s theory of how the best interest standard should
be applied.
   ‘‘We begin with the applicable standard of review and
general governing principles. Although the trial court’s
subordinate factual findings are reviewable only for
clear error, the court’s ultimate conclusion that a
ground for termination of parental rights has been
proven presents a question of evidentiary sufficiency.
. . . That conclusion is drawn from both the court’s
factual findings and its weighing of the facts in consider-
ing whether the statutory ground has been satisfied.
. . . On review, we must determine whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court.’’ (Citations omitted; internal quotation
marks omitted.) In re Egypt E., 327 Conn. 506, 525–26,
175 A.3d 21 (2018).
   ‘‘[A] hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights . . . exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the [parent’s] parental rights is not in the best interests
of the child. In arriving at that decision, the court is
mandated to consider and make written findings regard-
ing seven factors delineated in . . . § [17a-112 (k)].’’4
(Internal quotation marks omitted.) In re Joseph M.,
158 Conn. App. 849, 858–59, 120 A.3d 1271 (2015).
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the emphasis appropriately shifts
from the conduct of the parent to the best interest of
the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . The best
interests of the child include the child’s interests in
sustained growth, development, well-being, and conti-
nuity and stability of [his or her] environment. . . . In
the dispositional phase of a termination of parental
rights hearing, the trial court must determine whether
it is established by clear and convincing evidence that
the continuation of the respondent’s parental rights is
not in the best interest of the child. In arriving at this
decision, the court is mandated to consider and make
written findings regarding seven factors delineated in
[§ 17a-112 (k)]. . . . The seven factors serve simply as
guidelines for the court and are not statutory prerequi-
sites that need to be proven before termination can be
ordered. . . . There is no requirement that each factor
be proven by clear and convincing evidence.’’ (Footnote
omitted; internal quotation marks omitted.) Id., 868–69.
   The respondent argues that the trial court’s reasoning
amounted to the type of comparison that was pro-
scribed by In re Paul M. In that case, the respondent
challenged the trial court’s termination of parental
rights on the basis of the following language from its
decision: ‘‘[T]he testimony of the social workers regard-
ing their observations of the adjustment of [the child]
to the foster home, the level of care he receives and
the devotion of the foster parents to him satisfy the
court that remaining in his present placement is the
best possible outcome and accordingly in the best inter-
est of the child’’; and ‘‘[t]he child has adjusted very well
in his foster home and to the extended foster family.
This family is providing the day-to-day physical, emo-
tional, moral and educational support the child needs.
The foster parents are committed to the child and
would like to adopt him.’’ (Emphasis in original; inter-
nal quotation marks omitted.) In re Paul M., supra, 154
Conn. App. 503. On appeal, this court concluded that
the trial court had ‘‘improperly overstated the impor-
tance of the perceived relative advantage of the putative
adoptive home, and those findings were made errone-
ously.’’ Id., 505–506. We held, however, that the court’s
remaining findings were entirely appropriate and sup-
ported its ultimate conclusion. Id., 506. The respondent
asserts that the trial court’s decision in the present case,
unlike In re Paul M., is primarily based on the child’s
bond with the foster parents and, therefore, is deficient.5
We are not persuaded.
  As a factual matter, we disagree with the respondent
that the trial court, in terminating his parental rights,
relied principally on the child’s bond with the foster
parents. The court first found that the petitioner had
proven the adjudicative ground by clear and convincing
evidence; a finding not challenged by the respondent.6
In the dispositional phase, the court, while issuing an
oral decision, not only noted the child’s strong emo-
tional bond with the foster parents, but also considered
her emotional ties to the respondent. The court then
considered the unlikelihood of the respondent’s rehabil-
itation within a reasonable time and the urgent need
for permanence and stability for the child. After briefly
considering the issue of the transfer of guardianship, the
court then concluded its finding as to the termination of
parental rights as follows: ‘‘I’m considering the child’s
sense of time . . . or her need for a secure and perma-
nent environment. The relationship . . . the child has
with the foster parents, the totality of the circum-
stances, that the termination of parental rights is in the
child’s best interest.’’ (Emphasis added.)
   In its subsequent articulation, the court stated that
it had considered the seven statutory factors of § 17a-
112 (k), as well as the child’s ‘‘interest in sustained
growth, development, well-being’’ and ‘‘continuity and
stability of her environment . . . her age and needs;
the length and nature of her stay in foster care; the
contact and lack thereof that she has had with her
father and mother; the potential benefit or detriment of
her retaining a connection with her biological parents;
[and] her genetic bond to each birth parent.’’ (Citation
omitted; internal quotation marks omitted.) The court
also stated that it had ‘‘balanced [the] child’s intrinsic
need for stability and permanency against the potential
benefit of maintaining a connection with her biologi-
cal parents.’’
   In light of the trial court’s reasoning, we are not
persuaded by the respondent’s argument that this case
is deficient in a manner that In re Paul M. was not. In
fact, this case is similar to In re Paul M., in that here, as
there, the trial court first found by clear and convincing
evidence that the adjudicative ground for termination
was met before making its dispositional finding. In re
Paul M., supra, 154 Conn. App. 506. In both cases the
trial court was statutorily required, in the dispositional
phase, to consider the children’s bond with their foster
parents because of the extended time the children had
spent in their care. See id. Unlike In re Paul M., how-
ever, the trial court in the present case made no refer-
ence to the relative comfort of the child’s putative home,
nor did it compare the level of care received by the
child from the respondent and the foster parents. See
id., 503 (‘‘[t]he testimony of the social workers regarding
their observations of the adjustment of [the child] to
the foster home, the level of care he receives and the
devotion of the foster parents to him satisfy the court
that remaining in his present placement is the best
possible outcome and accordingly in the best interest
of the child’’ [emphasis altered; internal quotation
marks omitted]).7
   The respondent contends, however, that a compari-
son of the child’s emotional ties with the respondent and
her bond with the foster parents essentially amounts
to a comparison of their parenting abilities. In In re
Joseph M., supra, 158 Conn. App. 871, this court rejected
a similar argument. The respondent in that case claimed
that the trial court impermissibly had compared the
parenting abilities of the foster and biological parents
by basing its decision to terminate his parental rights
on the child’s emotional ties with the foster parents.
Id., 867–69. Specifically, the respondent in that case
took issue with the following excerpt from the trial
court’s memorandum of decision: ‘‘Based on all the
foregoing, the court by clear and convincing evidence
finds termination of the parental rights of the mother
and [the respondent] as to [the child] is in the best
interest of such child. The court concludes that sub-
jecting [the child] to a removal from the foster family
with whom he has bonded and with whom he can
attain permanency through adoption would not be in
his best interest given the circumstances of this case.’’
(Emphasis in original; internal quotation marks omit-
ted.) Id., 868 n.19.
  In rejecting the respondent’s claim, in that case, that
the trial court had engaged in an improper comparison,
we observed that the court was required, under § 17a-
112 (k), to consider the three year old child’s bond with
the foster family because he had spent all but one month
of his life with them. Id., 871. We concluded that in
considering this bond, the court did not determine that
the foster home was ‘‘better,’’ rather, the court had
found that the foster home ‘‘in general, provided for
the child’s needs, including emotional needs for love
and stability.’’ Id.
   Similarly in the present case, the child was four years
old at the time the trial court issued its decision and
had spent more than two years in the care of the foster
parents. As in In re Joseph M., therefore, the court, in
the present case, was statutorily required to consider
the child’s emotional ties with the foster parents. In
light of the court’s reasoning for terminating the respon-
dent’s parental rights, and after carefully reviewing the
record, we are persuaded that here, as in In re Joseph
M., there was no comparison of the parties’ parent-
ing abilities.
  We also are unpersuaded by the respondent’s argu-
ment that the court improperly considered the child’s
placement in the dispositional phase of the termination
proceeding. Specifically, the respondent’s reliance on
In re Denzel A., 53 Conn. App. 827, 733 A.2d 298 (1999),
and In re Sheena I., 63 Conn. App. 713, 778 A.2d 997
(2001), in support of this argument is misplaced. The
respondent correctly asserts that this court reiterated
in In re Denzel A. and In re Sheena I., that ‘‘[i]n the
dispositional phase of a termination proceeding, the
court properly considers only whether the parent’s
parental rights should be terminated, not where or with
whom a child should reside following termination.’’ In
re Sheena I., supra, 726; see also In re Denzel A., supra,
834. In both those cases, however, this court declined
to consider the transfer of guardianship to the propo-
nent of such transfer in lieu of termination of parental
rights. Instead, we held that such a determination
should, in certain circumstances, wait until after the
parents’ rights were terminated. See In re Denzel A.,
supra, 835.
   Consistent with these holdings, the trial court here
did not make a determination as to a permanent place-
ment for the child during the dispositional phase.
Instead, it left the issue as to the appropriate custodian
or adoptive parent to be resolved at a later date through
the department’s interactions with the interested par-
ties: ‘‘[T]he better way to go would be a termination of
parental rights and let . . . the [department], which is
going to become the statutory parent, take on a role of
[mediator] in bringing these people together.’’ Further-
more, the court’s articulation makes clear that the
court’s decision terminating the respondent’s parental
rights was based on a consideration of the statutorily
required factors. The court explained that although it
noted the child’s bond with the foster parents, it consid-
ered the seven best interest factors in § 17a-112 (k).
The court further noted that its decision was based on
the fact that ‘‘the [respondent] had severe and long-
standing substance abuse, domestic violence, [and]
mental health issues and a long history of engaging in
criminal conduct, including attempting to strangle the
mother on two separate occasions. The court-appointed
psychologist concluded that the best interest of the
child required granting the [petition to terminate paren-
tal rights], as the parents had virtually no possibility of
playing a constructive role in the child’s life.’’8 Thus,
the court did not improperly consider placement of the
child with the foster parents when it determined that
it was in the child’s best interest to terminate the respon-
dent’s parental rights.
   Finally, the respondent’s argument that the emotional
bond between the child and the foster parents should
be used only to determine whether it would not be in
the best interest of the child to terminate parental rights
is a misstatement of the law. There is simply nothing
in the language of § 17a-112 (k) that supports such an
interpretation. Subsection (4) identifies several people
for and with whom the child might have ‘‘feelings and
emotional ties.’’ The statute requires the court to con-
sider and make findings as to all such persons. In doing
so, it does not distinguish or limit what use the court
is to make of such information in determining whether
termination is in the best interest of the child. The
respondent’s argument would require us to limit the
court’s consideration of the child’s feelings and emo-
tional ties to any person who has exercised physical
care, custody or control of a child for at least one year
to the lack of such feelings and emotional ties. Not only
is this illogical, it is flatly inconsistent with the plain
language of subsection (4), which describes such per-
sons as those ‘‘with whom the child has developed
significant emotional ties . . . .’’ General Statutes
§ 17a-112 (k) (4). By noting the bond between the child
and foster parents in this case, the court did no more
than what it was statutorily required to do.
                            II
   The respondent next argues that the trial court erred
in declining to transfer guardianship of the child as
an alternative to terminating the respondent’s parental
rights. Specifically, the respondent argues that the
grandmother had an ‘‘extremely close bond’’ with the
child, and the foster parents could not provide a stable
home for the child. In light of these facts, the respondent
contends that the trial court should, in the best interest
of the child, have transferred guardianship to the grand-
mother. We disagree.
   ‘‘To determine whether a custodial placement is in
the best interest of the child, the court uses its broad
discretion to choose a place that will foster the child’s
interest in sustained growth, development, well-being,
and in the continuity and stability of its environment.
. . . We have stated that when making the determina-
tion of what is in the best interest of the child, [t]he
authority to exercise the judicial discretion under the
circumstances revealed by the finding is not conferred
upon this court, but upon the trial court, and . . . we
are not privileged to usurp that authority or to substitute
ourselves for the trial court. . . . A mere difference of
opinion or judgment cannot justify our intervention.
Nothing short of a conviction that the action of the trial
court is one which discloses a clear abuse of discretion
can warrant our interference. . . . In determining
whether there has been an abuse of discretion, the
ultimate issue is whether the court could reasonably
conclude as it did. . . . [G]reat weight is given to the
judgment of the trial court because of [the court’s]
opportunity to observe the parties and the evidence.
. . . [Appellate courts] are not in a position to second-
guess the opinions of witnesses, professional or other-
wise, nor the observations and conclusions of the [trial
court] when they are based on reliable evidence.’’ (Inter-
nal quotation marks omitted.) In re Anthony A., 112
Conn. App. 643, 653–54, 963 A.2d 1057 (2009).
  Our review of the record reveals that the child,
indeed, has a close bond with the grandmother. In fact,
the trial court, in issuing its ruling from the bench,
noted that ‘‘[t]here’s no question that the child is bonded
with the grandmother.’’ The trial court also, however,
had evidence before it that the child was emotionally
attached to the foster parents such that she regards
them as her parents and refers to them as ‘‘Mommy’’
and ‘‘Daddy.’’ The court-appointed psychologist, Derek
Franklin, testified that the foster parents essentially are
the child’s ‘‘psychological parents.’’ He testified further
that removing the child from the care of the foster
parents might pose a serious health risk for her.
  On the other hand, the psychologist retained by the
mother, Bruce Freedman, based on his observation of
the interaction between the child and the grandmother,
testified that they had a close bond. Not having had the
chance to observe a similar interaction between the
child and the foster parents, Freedman assumed a
healthy relationship between them. He concluded, how-
ever, that ideally the child should maintain a relation-
ship with the foster parents as well as the grandmother.
He opined further that an arrangement where the child
was permanently placed with the foster parents would
work just as well, as long as the child maintained a
relationship with the grandmother.
  In its articulation, the trial court summarized the evi-
dence before it as follows: ‘‘The child had lived the
majority of her life with the preadoptive foster parents.
The foster father had some financial difficulties and
minor criminal charges that had been resolved several
years previous. . . . The mother had recruited the fos-
ter mother from time to time for placement. . . . The
grandmother had declined twice to take custody of the
child, due to her age and health. . . . The court-
appointed psychologist deemed the foster parents ‘psy-
chological parents’ . . . [and] [r]emoval of the child
would put the child at risk for behavioral or emotional
problems.’’ Finally, the trial court noted in relation to
the mother’s expert that the ‘‘best solution for [him]
would be a shared care arrangement.’’
   In light of this evidence, the trial court essentially
had to decide whether an immediate removal of the
child from the foster parents’ care to the grandmother’s
care was in the best interest of the child. After observ-
ing, in its oral decision, the child’s bond with the grand-
mother, the court stated: ‘‘[T]he better way to go would
be a termination of parental rights and let . . . the
[department], which is going to become the statutory
parent, take on a role of mediation in bringing these
people together. And I think in this family, which—very
close family where people are always having parties and
working things out, that the transfer of guardianship is
going to be denied and let’s see if we can’t get [the]
grandmother and [the foster parents] together. I think
[the foster parents]—I should comment on the fact that
[the foster parents] had some financial difficulties.
There were four instances of some kind of money prob-
lems. There was a—or a fight, disorderly conduct, but
these were about ten years ago and they don’t seem to
have occurred again.’’
   It is clear from the court’s reasoning that it neither
ignored the child’s close relationship with the grand-
mother, nor certain past deficiencies of the foster par-
ents. Rather, the court considered all the evidence
before it to decide whether immediately transferring
guardianship to the grandmother would be in the best
interest of the child. We will not, on appeal, second-
guess the court’s determination that it was not. See In
re Averiella P., 146 Conn. App. 800, 803, 81 A.3d 272
(2013) (‘‘[appellate courts] are not in a position to sec-
ond-guess the opinions of witnesses, professional or
otherwise, nor the observations and conclusions of the
[trial court] when they are based on reliable evidence’’
[internal quotation marks omitted]); see also In re
Anthony A., supra, 112 Conn. App. 654 (same).
  In addition, this court previously has held that a trial
court may rely on the relationship between a child and
the child’s foster parents to determine whether a differ-
ent placement would be in the child’s best interest.
In In re Anthony A., supra, 112 Conn. App. 653, the
intervenor grandmother claimed that the trial court
improperly had concluded that it was not in the child’s
best interest to transfer guardianship to her when the
child had been placed with the foster parents for some
time. In rejecting the grandmother’s claim, we con-
cluded that the trial court properly considered the
child’s close relationship with the foster parents, with
whom he had bonded and referred to as ‘‘Mommy’’
and ‘‘Daddy,’’ their status as the child’s psychological
parents, and a clinical psychologist’s testimony that it
would not be in the best interest of the child to be
removed from their care. (Internal quotation marks
omitted.) Id., 654–55. We held that the trial court reason-
ably concluded that it was in the child’s best interest
to remain with the foster family. Id., 655. Likewise, in
the present case, we conclude that the trial court did
not abuse its discretion in declining to transfer guard-
ianship of the child to the grandmother.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** April 30, 2018, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     At trial, the father did not file his own motion for transfer of guardianship
to the grandmother but adopted the mother’s motion. The father is the sole
appellant in this case. We will therefore refer to the father as the respondent
throughout this opinion.
   2
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and to reunify the child
with the parent in accordance with subsection (a) of section 17a-111b, unless
the court finds in this proceeding that the parent is unable or unwilling to
benefit from reunification efforts, except that such finding is not required
if the court has determined at a hearing pursuant to section 17a-111b, or
determines at trial on the petition, that such efforts are not required, (2)
termination is in the best interest of the child, and (3) (A) the child has
been abandoned by the parent in the sense that the parent has failed to
maintain a reasonable degree of interest, concern or responsibility as to the
welfare of the child; (B) the child (i) has been found by the Superior Court
or the Probate Court to have been neglected, abused or uncared for in a
prior proceeding, or (ii) is found to be neglected, abused or uncared for
and has been in the custody of the commissioner for at least fifteen months
and the parent of such child has been provided specific steps to take to
facilitate the return of the child to the parent pursuant to section 46b-129
and has failed to achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, considering the age and
needs of the child, such parent could assume a responsible position in the
life of the child . . . .’’
   The petition alleged, as adjudicative grounds for termination, (1) abandon-
ment, (2) failure to rehabilitate, and (3) the absence of an ongoing parent-
child or youth relationship with the respondent. The court adjudicated the
child neglected on the ground that she was denied proper care and attention
and that she was being permitted to live under conditions injurious to her
well-being. Thereafter, the court terminated the parental rights of the mother
and the respondent on the ground that they had failed to rehabilitate within
the meaning of § 17a-112 (j) (3) (B) (ii).
   3
     The respondent also argues that even though the trial court listed addi-
tional factors in its articulation that had guided its decision to terminate
the respondent’s parental rights, these factors do not cure the prejudice
resulting from the court’s original decision. Because we conclude that the
trial court’s original decision was proper, we need not reach this argument.
   4
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   5
     In particular, the respondent points to the following language from the
court’s oral decision to suggest that the court primarily relied on the child’s
bond with the foster parents: ‘‘So as regards to the termination of parental
rights, I have to look at the . . . best interest finding and I’m going to find
by clear and convincing evidence based on the fact that the foster parents
have a bond and the child has been living there off and on for close to two
and a half years.’’
   6
     Before considering whether termination of the respondent’s parental
rights was in the child’s best interest, the court first found, as it must, that
the petitioner had proven the adjudicative ground by clear and convincing
evidence. At oral argument before this court, the respondent’s counsel
acknowledged that he is not challenging the trial court’s adjudicative finding
and that his claim that the court principally relied on the child’s bond with
the foster parents goes to the dispositional phase only.
  7
    By comparison, the trial court in the present case referenced the care
provided to the child by the foster parents as follows: ‘‘The child has strong
emotional ties with the foster family that provide the physical, emotional,
[and] education support of this child. The child [has] little or no positive
emotional ties with [the] mother, [she] does to the father. There’s no question
that [there are] emotional ties to the father.’’
  8
    A trial court should consider that a transfer of guardianship absent a
termination of parental rights, as opposed to a permanent guardianship, can
lead to continued efforts on the part of a parent to seek to regain custody.
See Practice Book § 35a-20 (motion for reinstatement of guardianship). This
may have a disruptive effect on the child’s need for stability.